FORET, Judge.
Ex proprio motu, we issue a show cause order questioning this court’s jurisdiction because the plaintiff’s appeal from a custo*1357dy judgment was not perfected within the thirty (30) days required by LSA-C.C.P. art. 3943. The appellant has not answered the rule.
We dismiss the appeal.
A formal judgment was read and signed on April 18, 1978, changing custody of the minor child from the defendant-in-rule to the plaintiff-in-rule. Since the matter was taken under advisement, notices of judgment were mailed to all counsel by the Clerk on April 18, 1978, as required by LSA-C.C.P. art. 1913. On June 13, 1978, defendant-in-rule, Daniel Popps, moved for and was granted a devolutive appeal returnable to this court on August 12, 1978. The appeal was timely lodged.
An appeal from a judgment involving custody must be taken within thirty (30) days from the applicable date provided in LSA-C.C.P. art. 2087(l)-(3). LSA-C.C.P. arts. 3943 and 3942, Zaunbrecher v. Zaunbrecher, 338 So.2d 797 (La.App.3d Cir. 1976). Thus, the appellant had until May 29, 1978 within which to perfect his appeal. Since his appeal was not perfected until June 13,1978, his appeal must be dismissed.
For the reason assigned, the appeal of the appellant and defendant-in-rule is hereby dismissed at his cost.
APPEAL DISMISSED.